Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 1 of 9 PageID 270




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TERRY TINDAL,

      Plaintiff,

v.                                                    Case No: 8:19-cv-2907-T-60JSS

DEFENSE TAX GROUP INC.,
RELIANCE MEDICAL FINANCE,
LLC and CHRISTOPHER MARTIN
SOLTON,

      Defendants.
___________________________________/

                                      ORDER

      THIS MATTER is before the Court on Defendant Christopher Martin Solton’s

Amended Motion to Set Aside Default and for Leave to File Motion to

Dismiss/Answer to Complaint (“Motion”) (Dkt. 37) and Plaintiff’s Response in

Opposition (Dkt. 39). For the reasons that follow, the Motion is granted.

                                  BACKGROUND

      This is an action for damages under the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act,

Florida Statutes §§ 559.55, et seq. (“FCCPA”). (Dkt. 1.) On December 23, 2019,

Plaintiff served Defendants Defense Tax Group Inc. (“DTG”) and Reliance Medical

Finance, LLC (“RMF”), and on January 3, 2020, Plaintiff served Defendant

Christopher Martin Solton. (Dkts. 6, 7, 8.) Plaintiff furnished proof of service to the
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 2 of 9 PageID 271




Court on January 23, 2020. (Id.) On January 10, 2020, Defendant Solton, through

out-of-state counsel Michael J. Fiscus, filed an answer on behalf of himself, RMF, and

DTG. (Dkt. 4.) On January 13, 2020, Plaintiff moved to strike Defendants’ Answer.

(Dkt. 5.) Defendants failed to timely respond to the Motion to Strike within 14 days,

as provided under former Local Rule 3.01(b), and the Court granted the unopposed

Motion to Strike. 1 (Dkt. 10.)

          On March 3, 2020, Defendants’ counsel, Mr. Fiscus, filed an Application for

Admission of Attorney Pro Hac Vice and an amended answer. (Dkts. 11, 12.) Plaintiff

moved to strike Defendants’ Amended Answer. (Dkt. 14.) On March 30, 2020, the

Court dismissed Defendants’ Motion to Appear Pro Hac Vice without prejudice

because Defendants’ motion did not contemplate designating local counsel within 14

days, as provided under former Local Rule 2.02(a). (Dkt. 15.) Defendants failed to

timely respond to the Motion to Strike as permitted by former Local Rule 3.01(b), and

the Motion to Strike was granted on April 14, 2020. (Dkt. 17.) Since that time,

Defendants failed to file an amended answer and Mr. Fiscus never obtained admission

to appear pro hac vice. On June 6, 2020, Plaintiff filed a Motion for Default as to each

defendant. (Dkt. 18.) On June 8, 2020, the Clerk entered a clerk’s default against each

defendant. (Dkts. 20, 21, 22.)

          On June 22, 2020, Plaintiff moved for default judgment. (Dkt. 24.)                         On

November 4, 2020, the Court denied Plaintiff’s initial Motion for Default Judgment



1
    The Middle District of Florida’s Local Rules were revised and took effect on February 2, 2021.
                                                  -2-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 3 of 9 PageID 272




without prejudice based on the failure to show service of process on each defendant.

(Dkt. 29.) That same day, Mr. Fiscus was ordered to show cause, in writing, why his

appearance should not be stricken for failure to comply with Local Rule 2.01(a). (Dkt.

28.).   Mr. Fiscus, however, failed to respond to the show cause order, and on

December 29, 2020, the Court entered an order terminating him as counsel of record.

(Dkt. 31.)

        Before Mr. Fiscus was removed as counsel of record, and on November 17,

2020, Plaintiff filed his Amended Motion for Default Judgment, to which Defendants

did not respond. (Dkt. 30.) On April 29, 2021, the Court entered its Report and

Recommendation on Plaintiff’s Amended Motion for Default Judgment, to which

Plaintiff has filed an objection. (Dkts. 33, 34). The Report and Recommendation

remains pending. (Dkt. 33.)

        On May 20, 2021, Defendant Solton, through new counsel, filed his Motion to

Set Aside Clerk Default. (Dkt. 35.) Defendant Solton filed his Amended Motion to

Set Aside Clerk Default, which is currently before the Court, and seeks to set aside the

Clerk’s entry of default and leave to file a motion to dismiss or answer to the

Complaint. 2 (Dkt. 37 at 1.)

                              APPLICABLE STANDARDS

        After a complaint is filed, the plaintiff must serve the defendant with the

summons and a copy of the complaint within ninety days. Fed. R. Civ. P. 4(c)(1), (m).


2
  Despite seeking leave to file a motion to dismiss, Defendant Solton has filed his Amended Motion
to Dismiss Complaint (Dkt. 38), to which Plaintiff has responded (Dkt. 39).
                                                 -3-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 4 of 9 PageID 273




If a defendant is not served within ninety days after the complaint is filed, the court

must dismiss the action without prejudice against that defendant or order that service

be made within a specified time. Fed. R. Civ. P. 4(m). A defendant must serve an

answer within twenty-one days after being served with the summons and complaint,

and every defense to the claims raised in the complaint must be asserted in the answer.

Fed. R. Civ. P. 12(a)(1)(A)(i), (b). Alternatively, before filing an answer, a defendant

may present certain defenses to the complaint by motion, including lack of personal

jurisdiction and insufficient service of process. Fed. R. Civ. P. 12(b).

      When a party against whom relief is sought fails to plead or otherwise defend

the claim, the clerk of the court must enter the party’s default. Fed. R. Civ. P. 55(a).

After a party’s default has been entered, but before the entry of default judgment, the

district court may exercise its discretion to set aside the default for “good cause.” Fed.

R. Civ. P. 55(c); see Jones v. Harrell, 858 F.2d 667, 669 (11th Cir. 1988) (stating that

Rule 55(c) applies when a judgment has not been entered and provides the court

discretion to set aside the entry of default, while the more stringent provisions of Rule

60(b) only apply when a judgment has been entered).

                                      ANALYSIS

      In moving to set aside the clerk’s default, Defendant Solton argues that good

cause exists because his delay in responding was not the result of willfulness or bad

faith. (Dkt. 37 at 1.) He further argues that vacating the entry of the clerk’s default




                                           -4-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 5 of 9 PageID 274




will not result in any prejudice to Plaintiff and he has meritorious defenses to the

action. (Id. at 1, 6–7.)

       As noted, Federal Rule of Civil Procedure Rule 55(c) provides that the court

may set aside an entry of default for good cause shown. Indeed, because default

judgment has not been entered, the less rigorous “good cause” standard applies. See

E.E.O.C. v. Mike Smith Pontiac GMC, Inc., 896 F.2d 524, 528 (11th Cir. 1990) (citation

omitted) (noting the distinction that the “standard that courts apply in setting aside a

default judgment is more rigorous than the good cause standard that is utilized in

setting aside an entry of default.”). In determining whether good cause has been

shown, courts consider the following factors: (1) whether the default was culpable or

willful; (2) whether setting the default aside would prejudice the adversary; (3) whether

the defaulting party presents a meritorious defense; (4) whether there was significant

financial loss to the defaulting party; and (5) whether the defaulting party acted

promptly to correct the default.       Compania Interamericana Export–Import, S.A. v.

Compania Dominicana, 88 F.3d 948, 951 (11th Cir. 1996). However, courts view

defaults “with disfavor because of the strong policy of determining cases on their

merits.” Florida Physician’s Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993); Worldwide

Web Sys., Inc. v. Worldstar Comm. Corp., 328 F.3d 1291, 1295 (11th Cir. 2003).

       While acknowledging that he had knowledge of this suit, Defendant Solton

asserts that because “all court notices were being received by the Law Office of

Michael J. Fiscus . . . , Defendant Christopher M. Solton did not receive the court


                                            -5-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 6 of 9 PageID 275




documents that were issued to or otherwise directed to Mr. Fiscus on behalf of all

Defendants.” (Dkt. 37 at 3.) He further contends that once Mr. Fiscus was removed

as counsel of record, he began receiving various filings on the docket. (Id.) In response

to receiving these filings, he asserts that he attempted to contact Mr. Fiscus to ascertain

“how the Defendant corporations were going to proceed,” but that he could not

directly reach him. (Id. at 3–4.) He further contends that “[a]fter reaching out to

[DTG], [he] was informed that Mr. Fiscus had been away from the office for some

time, that they were informed that Mr. Fiscus contracted COVID-19, and that there

was a presumption that he may have passed away.” (Id. at 4.) Based on this

information and belief, Defendant Solton argues that the default should be set aside

since his failure to file a timely motion to dismiss or answer was “a result of reliance

on the corporate in-house counsel, [Michael] J. Fiscus’s inability to secure a pro hac

vice appearance in the time allotted by the Court and his reliance on the corporate

Defendants to locate substitute counsel or request an extension of time to locate new

counsel, since the defendant corporations were using an in-house counsel to act on

behalf of all Defendants.” (Id. at 6.) Plaintiff disputes the accuracy of Defendant

Solton’s contentions. (Dkt. 39).

       Defendant Solton’s conduct does not appear to be willful or culpable. The

court’s docket in this case reflects that after becoming aware of the lawsuit, Defendant

Solton retained counsel, Mr. Fiscus, who attempted to respond to Plaintiff’s

Complaint.    (Dkts. 11–12.)     Moreover, after learning about Plaintiff’s Amended


                                           -6-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 7 of 9 PageID 276




Motion for Default Judgment (Dkt. 30) and the Court’s Report and Recommendation

recommending that default judgment be granted against the three Defendants (Dkt.

33), Defendant Solton reached out to Mr. Fiscus, whom he believed was handling the

proceedings on his behalf, but was unable to do so due to Mr. Fiscus’s purported

illness. Notwithstanding, Defendant Solton retained new counsel who filed the instant

Motion within one month of this Court’s Report and Recommendation

recommending the granting of default judgment. Accordingly, Defendant Solton’s

promptness in addressing the error and requesting to set aside the clerk’s default also

weighs against a finding of willfulness. See Skowronski v. Nationwide Recovery Sys., Ltd.,

No. 1:19-cv-148, at *2 (N.D.Ga. May 20, 2019) (finding no willfulness where error in

not timely answering complaint was due to error by outside counsel); Am. Econ. Ins.

Co. v. Murphy, No. 5:07-cv-191, 2007 WL 3285808, at *2 (M.D.Ga. Nov. 6, 2007

(holding that an attorney’s error in failing to respond to the complaint did not evidence

willfulness on part of the defendant, especially where the defendant retained new

counsel, who promptly filed a motion to set aside default).

      Further, there is no indication that Plaintiff will be prejudiced by setting aside

the entry of default. See Lake James Assocs., Inc. v. Summit Techs., L.L.C., No. 8:06-cv-

692T-17TBM, 2006 WL 2789144, at *2 (M.D. Fla. Sept. 26, 2006) (explaining that

establishing prejudice is showing more than “[m]ere delay,” but “that the delay will

result in the loss of evidence, increased difficulties in discovery, or greater

opportunities for fraud and collusion.”). Finally, Defendant Solton has made an


                                           -7-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 8 of 9 PageID 277




“affirmative showing” of at least two arguably meritorious defenses, lack of personal

jurisdiction and improper venue, and has filed a motion to dismiss to that end. (Dkt.

38.) Plaintiff contests the merit of each defense asserted by Defendant Solton, but it is

sufficient for Defendant to show a “hint of a suggestion that he [has] a meritorious

defense.” See Moldwood Corp. v. Stutts, 410 F.2d 351, 352 (5th Cir. 1969). 3 Plaintiff’s

arguments, therefore, are better left to be addressed on Defendant Solton’s motion to

dismiss, or at a later stage, if necessary.

       In reviewing the relevant factors, the Court finds good cause to set aside the

clerk’s default. See USA Flea Mkt., LLC v. EVMC Real Estate Consultants, Inc., 248 F.

App’x 108, 111 (11th Cir. 2007) (finding that good cause existed to vacate a default

when the party’s failure to respond in a timely manner to the complaint was not willful,

the party acted promptly to vacate the default once counsel was obtained, a

meritorious defense was asserted, and the opposing party would suffer no prejudice if

the default was vacated). As such, and because of the strong preference that cases be

heard on the merits and that litigants be afforded their day in court, Perez, 774 F.3d at

1342 (citing Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1339 (11th Cir.

2005); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)), the Court will set aside

the clerk’s default as to Defendant Solton.

       Accordingly, it is ORDERED:




3
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted
as binding all decisions of the former Fifth Circuit handed down before October 1, 1981.
                                                  -8-
Case 8:19-cv-02907-TPB-JSS Document 42 Filed 09/10/21 Page 9 of 9 PageID 278




         1. Defendant Solton’s Amended Motion to Set Aside Default (Dkt. 37) is

            GRANTED;

         2. The Clerk’s Entry of Default (Dkt. 22) is SET ASIDE; and

         3. Defendant Christopher M. Solton’s Amended Motion to Dismiss (Dkt.

            38) shall be deemed timely filed.

      DONE and ORDERED in Tampa, Florida, on September 10, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                        -9-
